DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The 2 information disclosure statements filed 4/6/20 have been considered.

Drawings
	The drawings filed 1/17/20 have been reviewed and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-20 of U.S. Patent No. 10,585,548. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent 10,585,548.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12 of U.S. Patent No. 10,585,548 in view of Arthursson United States Patent Application Publication US 2009/0157627.
Regarding claim 2, US Patent No. 10,585,548 discloses the system of claim 1, specifically the global object hierarchy.  Pat ‘548 does not disclose wherein the first information includes information generated using the first virtual machine about the first plurality of GUI elements of the first application program; wherein the second information includes information generated using the second virtual 
Arthursson discloses wherein the first information includes information generated using the first virtual machine about the first plurality of GUI elements of the first application program; wherein the second information includes information generated using the second virtual machine about the second plurality of GUI elements of the second application program; and wherein generating the global object hierarchy comprises combining a first object hierarchy associated with the first virtual machine and a second object hierarchy associated with the second virtual machine to obtain the global object hierarchy (Arthursson, paragraph [0142], global objects implemented in a localized hierarchical relationship; Arthursson, paragraph [0180], localized hierarchical relationship connected/combined via global view manager).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the global hierarchy of Henry to include the hierarchical structures of Arthursson.  The motivation for doing so would have been leveraging the connectivity of computer networks (Arthursson, para [0003]).

Regarding claim 12, US Patent No. 10,585,548 discloses the system of claim 11, specifically the global object hierarchy.  Pat ‘548 does not disclose wherein the first information includes information generated using the first virtual machine about the first plurality of GUI elements of the first application program; wherein the second information includes information generated using the second virtual machine about the second plurality of GUI elements of the second application program; and wherein generating the global object hierarchy comprises combining a first object hierarchy associated with the 
Arthursson discloses wherein the first information includes information generated using the first virtual machine about the first plurality of GUI elements of the first application program; wherein the second information includes information generated using the second virtual machine about the second plurality of GUI elements of the second application program; and wherein generating the global object hierarchy comprises combining a first object hierarchy associated with the first virtual machine and a second object hierarchy associated with the second virtual machine to obtain the global object hierarchy (Arthursson, paragraph [0142], global objects implemented in a localized hierarchical relationship; Arthursson, paragraph [0180], localized hierarchical relationship connected/combined via global view manager).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the global hierarchy of Henry to include the hierarchical structures of Arthursson.  The motivation for doing so would have been leveraging the connectivity of computer networks (Arthursson, para [0003]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 2, it is unclear to the examiner whether “the object hierarchy” of claim 2 is referring to “the global object hierarchy” of claim 1 or an additional hierarchy based on the amendments where “global” is striked out.  For examination purposes, “the object hierarchy” will be interpreted as “the global object hierarchy”.
Regarding claim 12, it is unclear to the examiner whether “the object hierarchy” of claim 12 is referring to “the global object hierarchy” of claim 11 or an additional hierarchy based on the amendments where “global” is striked out.  For examination purposes, “the object hierarchy” will be interpreted as “the global object hierarchy”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOPE C SHEFFIELD/Examiner, Art Unit 2178